DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
Terminal disclaimer filed on 03/03/2021 to overcome double patenting rejections is considered and double patenting rejection is withdrawn.

Allowable Subject Matter
Claims 1-18 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
The present invention is related to operating communication devices by way of more than one communication pathway.
The closest prior of records fails to teach the allowable features of claims 1-18.
After careful consideration and search of the present claimed invention, the examiner finds the following limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, as for independent claim 1 and 9, the claimed limitations “receive a message from the mobile device, the message including an indication that the WiFi network communication link has been established;
transition communications from the WAN communication link to the WiFi network communication link based on receipt of the message such that the software update information can be communicated over the WiFi network communication link;
transmit the software update information to the mobile device via the WiFi communication link; and
receive acknowledgement from the mobile device that the software update information has been received,
wherein prior to transmission of the notification via the WAN communication link, the WAN communication link is used for the transmission of interactive website content". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 03/04/2021